Exhibit 10.1

 

 

DEED OF VARIATION OF CONTRACT

 

 

(1)Kalvista pharmaceuticals limited

(2)dr christopher yea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



CONTENTS

 

ClausePage

 

1.

Terms defined in the Contract1

2.

Variation1

3.

Governing law3

4.

Jurisdiction3

Schedule 1 Original Agreement

4

 

 

 

--------------------------------------------------------------------------------



THIS DEED is made on January 31, 2019

BEtween:

(1)

KALVISTA PHARMACEUTICALS LIMITED incorporated and registered in England and
Wales with company number 07543947 whose registered office is at Building 227
Tetricus Science Park, Porton Down, Salisbury, Wiltshire, SP4 0JQ (the
“Company”); and

(2)

DR CHRISTOPHER MARTYN YEA [***] (the “Executive”).

(together the “Parties”)

Background:

(A)

The Company and the Executive are party to a service agreement dated 1 November
2015 (the “Contract”), a copy of which is attached at Schedule 1 to this deed.

(B)

The KalVista Pharmaceuticals, Inc. compensation committee has approved certain
changes to the Agreement. Consequently, the Parties wish to amend the Agreement
as set out in this deed with effect from the date of this deed (the “Variation
Date”).

1.

Terms defined in the Contract

In this deed, expressions defined in the Contract and used in this deed have the
meaning set out in the Contract.

2.

Variation

2.1

With effect from the Variation Date the Parties agree the following amendments
to the Contract:



1

  

--------------------------------------------------------------------------------



a)

Clause 1 is amended so that the definitions of “Change of Control” and “Control”
are deleted and replaced with the following:

“Change of Control” means the occurrence of any of the following events: (i) any
Person becomes the Beneficial Owner, directly or indirectly, of securities of
KVP, Inc representing more than fifty percent (50%) of the total voting power
represented by KVP, Inc’s then-outstanding voting securities; provided, however,
that for purposes of this subclause (i) the acquisition of additional securities
by any one Person who is considered to own more than fifty percent (50%) of the
total voting power of the securities of KVP, Inc will not be considered a Change
of Control; (ii) the consummation of the sale or disposition by KVP, Inc of all
or substantially all of KVP, Inc’s assets; (iii) the consummation of a merger or
consolidation of KVP, Inc with any other corporation, other than a merger or
consolidation which would result in the voting securities of KVP, Inc
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of KVP, Inc or such surviving entity
or its parent outstanding immediately after

such merger or consolidation; or (iv) a change in the effective control of KVP,
Inc that occurs on the date that a majority of members of the KVP, Inc Board is
replaced during any twelve (12) month period by members of the KVP, Inc Board
whose appointment or election is not endorsed by a majority of the members of
the KVP, Inc Board prior to the date of the appointment or election.  For
purpose of this subclause (iv), if any Person is considered to be in effective
control of KVP, Inc, the acquisition of additional control of KVP, Inc by the
same Person will not be considered a Change of Control.  For purposes of this
definition, Persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with KVP, Inc.

b)

Clause 1 has the following definitions added:

“Beneficial Owner” and “Beneficial Ownership” shall have the meaning ascribed to
such terms in Rule 13d-3 promulgated under the United States’ Securities
Exchange Act of 1934, as amended.

“KVP, Inc” means KalVista Pharmaceuticals, Inc.

“KVP, Inc Board” means the board of directors of KVP, Inc.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
United States’ Securities Exchange Act of 1934 and used in Sections 13(d) and
14(d) thereof.

c)

Clause 3.4 is amended to read as follows:

Should this Agreement be terminated by the Company in accordance with clause 3.1
or clausees 17.1.1, 17.1.2 or 17.1.4, the Company will pay the Executive
severance pay (“Severance Pay”) within 10 working days of the Termination Date
consisting of:

3.4.1   12 months’ basic Salary as per clause 10.1; and

3.4.2   12 months’ continuation or payment in lieu of the Contractual Benefits.

This clause 3.4 will not apply (and no Severance Pay will be payable) where the
Executive resigns or the Company terminates this agreement pursuant to clauses
17.1.3 and 17.1.5 - 17.1.13.

2

  

--------------------------------------------------------------------------------



d)

Clause 3.6 is deleted in its entirety and replaced with the following:

If the Executive’s employment is terminated by the Company (or its successor)
during the two year period immediately following a Change of Control, and as a
result of such termination the Executive is entitled to the Severance Pay
pursuant to clause 3.4, then in addition to the Severance Pay, the Executive
shall be entitled to a lump sum payment equivalent to the Executives full target
bonus (pursuant to clause 10.3) for the fiscal year in which the Termination
Date occurs. The rights and payments due to the Executive under this clause 3.6
shall be conditioned on the Executive’s execution of a settlement agreement
releasing claims against the Company and its affiliates in a form acceptable to
the Company  (the “Release”)

and on that Release becoming irrevocable within 60 days following the
Termination Date (the date of such agreement being the “Settlement Date”).  The
payment in this clause 3.6 shall be paid no later than the 28 days after the
Settlement Date.

e)

Clauses 10.1 is amended to increase the Executive’s salary to £263,800 per
annum.

Clause 10.3 is amended to increase the Executives target bonus eligibility to
35% of the Executive’s Salary.

2.2

Except as set out in clause 2.1, the Contract shall continue in full force and
effect.

3.

Governing law

This deed and any dispute or claim (including non-contractual disputes or
claims) arising out of or in connection with it or its subject matter or
formation shall be governed by and construed in accordance with the law of
England and Wales.

4.

Jurisdiction

4.1

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim (including non-contractual
disputes or claims) arising out of or in connection with this deed or its
subject matter or formation.

THIS AGREEMENT has been entered into as a deed on the date stated at the
beginning of it.

3

  

--------------------------------------------------------------------------------



Schedule 1

Original Agreement




4

  

--------------------------------------------------------------------------------



Executed as a Deed)
by DR CHRISTOPHER YEA)   /s/ Dr Christopher Yea
in the presence of:)

Signature of witness: /s/ Debra Lyon

Name: Debra Lyon

Address: [***]

 

Occupation: Finance Manager

 

 

 

Executed as a Deed )
(but not delivered until the date)
appearing at the head of page 1))
by KALVISTA PHARMACEUTICALS)
LIMITED acting by Benjamin L. Palleiko)
a director in the presence of:)

/s/ Benjamin L. Palleiko
Director

Signature of witness: /s/ Anabela Quelha

Name: Anabela Quelha

Address: [***]

 

Occupation   Business Operations Administrator

 

 

5

  